                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT FEAMSTER,                                    Case No. 18-cv-01327-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION FOR
                                                                                            STAY PENDING RESOLUTION OF
                                   9             v.                                         STATE COURT ACTION
                                  10     GACO WESTERN, LLC,                                 Re: Dkt. No. 28
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 28, 2018, Plaintiff Scott Feamster filed a putative class action against

                                  14   Defendant Gaco Western, LLC (“Gaco”), seeking damages on behalf of a California class to repair

                                  15   and replace allegedly defective Gaco-formulated foam insulation. See Dkt. No. 1 (“Compl.) ¶¶ 4–

                                  16   5, 23. The same day, Plaintiff separately filed a personal injury suit against Defendant in state

                                  17   court. See Dkt. No. 28-2.

                                  18          On April 16, 2018, Gaco moved to dismiss Plaintiff’s putative class action complaint under

                                  19   the “doctrine of claim splitting,” which Gaco argued precluded Plaintiff from raising individual

                                  20   personal injury claims in state court, while at the same time pursuing product liability claims on a

                                  21   class-wide basis in this Court. See Dkt. No. 15, at 6. In other words, Gaco objected to Plaintiff

                                  22   asserting different claims in different courts, when the claims shared operative facts. This Court

                                  23   denied Gaco’s motion. Dkt. No. 26. Shortly thereafter, Gaco filed this motion, which seeks a stay

                                  24   pending resolution of the state court action under Colorado River Conservation District v. United

                                  25   States, 424 U.S. 800 (1976), arguing that this case and the state case are “virtually identical.” Dkt.

                                  26   No. 28 (“Mot.”), at 4. Gaco filed its motion on September 17, 2018. Plaintiff opposed Gaco’s

                                  27   motion on October 1, 2018. Dkt. No. 32 (“Opp.”). After carefully considering the parties’

                                  28
                                   1   arguments, the Court DENIES the motion.1

                                   2   I.        LEGAL STANDARD

                                   3             The Colorado River doctrine is “a form of deference to state court jurisdiction” rather than

                                   4   a form of abstention. Coopers & Lybrand v. Sun-Diamond Growers of CA, 912 F.2d 1135, 1137

                                   5   (9th Cir. 1990). “Under Colorado River, considerations of wise judicial administration, giving

                                   6   regard to conservation of judicial resources and comprehensive disposition of litigation” may

                                   7   counsel in favor of a stay when there are “concurrent state court proceedings involving the same

                                   8   matter.” Holder v. Holder, 305 F.3d 854, 867 (9th Cir. 2002) (internal quotation marks and

                                   9   citations omitted). This doctrine “is a narrow exception to the virtually unflagging obligation of

                                  10   the federal courts to exercise the jurisdiction given them.” Id. (internal quotation marks omitted).

                                  11   Stays under Colorado River are reserved for “exceptional circumstances,” and “the presence of

                                  12   federal-law issues must always be a major consideration weighing against surrender [of
Northern District of California
 United States District Court




                                  13   jurisdiction].” Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 19–26 (1983).

                                  14             Under the Colorado River doctrine, a court determines whether the two cases are

                                  15   substantially similar, which does not require that the cases be identical. See Nakash v. Marciano,

                                  16   882 F.2d 1411, 1416 (9th Cir. 1989). A dispositive factor against staying a case under this

                                  17   analysis, however, is if there is “any substantial doubt” as to whether the state proceedings will

                                  18   resolve the federal action. Moses H. Cone Mem’l Hosp., 460 U.S. at 28; Intel Corp. v. Advanced

                                  19   Micro Devices, Inc., 12 F.3d 908, 913 (9th Cir. 1993). As the Supreme Court has explained, “the

                                  20   decision to invoke Colorado River necessarily contemplates that the federal court will have

                                  21   nothing further to do in resolving any substantive part of the case.” Moses H. Cone Mem’l Hosp.,

                                  22   460 U.S. at 28. Non-dispositive factors include: (1) if one court has assumed jurisdiction over

                                  23   property in dispute; (2) the relative convenience of the forums; (3) the desirability of avoiding

                                  24   piecemeal litigation; (4) the order in which the concurrent forums obtained jurisdiction; (5)

                                  25   whether state or federal law provides the rule of decision on merits; (6) whether the state

                                  26   proceeding adequately protects the parties’ rights; and (7) whether the federal plaintiff is engaged

                                  27

                                  28   1
                                           This matter is appropriate for disposition without oral argument. See Civ. L.R. 7-1(b).
                                                                                           2
                                   1   in forum shopping. See Ross v. U.S. Bank Nat’l Ass’n, 542 F. Supp. 2d 1014, 1021 (N.D. Cal.

                                   2   2008) (citing Gintz v. Jack in the Box, Inc., No. C 06–02857 CW, 2006 WL 3422222, *2 (N.D.

                                   3   Cal. Nov. 28, 2006), Moses H. Cone, 460 U.S. at 23, 26, and Nakash, 882 F.2d at 1417).

                                   4   II.    DISCUSSION

                                   5          Plaintiff’s primary objection to staying this case is that there is “substantial doubt” as to

                                   6   whether the state proceeding will resolve this action. See Opp. at 4–5. In Plaintiff’s view, on the

                                   7   one hand, the state case is a personal injury action that concerns “whether the Gaco Western foam

                                   8   installed in Mr. Feamster’s home emitted toxic fumes and particulates causing Feamster to sustain

                                   9   significant head and lung injuries.” Opp. at 4. On the other hand, the issue here “is whether a

                                  10   formulation error in the foam installed in Feamster’s and the class members’ homes renders the

                                  11   foam unfit to provide insulation and causes it to prematurely fail, and if so, whether Feamster and

                                  12   the class are entitled to recover damages sufficient to repair and replace the defective foam.” Id. at
Northern District of California
 United States District Court




                                  13   5. Plaintiff contends that these claims present distinct damages inquiries which will require

                                  14   different evidence.

                                  15          The Court agrees with Plaintiff. The state action’s thrust is recovery for Mr. Feamster’s

                                  16   physical injuries, the resolution of which will not necessarily resolve potential class claims in this

                                  17   action, which seek relief based on property and structural damage. Compare Dkt. No. 28-2 ¶ 15,

                                  18   with Compl. ¶ 11. In this vein, the Court cannot say that if it issued a stay pending resolution of

                                  19   the state action, that “the federal court will have nothing further to do in resolving any substantive

                                  20   part of the case.” See Moses H. Cone Mem’l Hosp., 460 U.S. at 28. To the contrary, a distinct

                                  21   possibility exists that this case would simply continue after resolution of the state action, which is

                                  22   not what the Colorado River doctrine contemplates. See id.

                                  23          Because the Court finds that there is substantial doubt as to whether the state proceedings

                                  24   will resolve the federal action, it need not consider non-dispositive factors.

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          3
                                   1   III.   CONCLUSION

                                   2          For the foregoing reasons, the Court DENIES Defendant’s motion for stay pending

                                   3   resolution of the state court action.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 12/14/2018

                                   6                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   7                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
